Judgment, Supreme Court, New York County (Joan A. Madden, J.), entered August 5, 2003, upon jury verdict, against plaintiffs in favor of defendant Structure-Tone and third-party defendant Antovel-Gelberg Painting, and dismissing the third-party complaint, unanimously affirmed, without costs.
Presented with numerous inconsistencies as to whether the accident actually happened in the manner alleged by plaintiffs, the jury was in the best position to evaluate these credibility issues (see generally Grassi v Sea Shore Rest., 2 AD3d 222 [2003]). The verdict was based on a fair interpretation of the evidence, and was not against the weight of the evidence (see Kane v Coundorous, 11 AD3d 304 [2004]). The court properly denied plaintiffs’ request to introduce a prior consistent statement, since the record supports the conclusion that attacks on the injured party’s credibility were not based on a recent fabrication. Concur—Mazzarelli, J.P., Marlow, Williams, Gonzalez and Catterson, JJ.